Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/5/2021 has been entered.
Claims 1, 12, and 13 have been amended. Claim 24 has been added. Claims 1, 2, 6-14, and 18-24 are currently pending and have been examined. 

Response to Arguments
A.	Applicant’s arguments with respect to the rejection of claims 1, 2, 6-14, and 18-24 under 35 USC 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 2, 6-14, and 18-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claims 1, 2, 6-11, 12, and 24 are drawn to methods while claims 13, 14, and 18-23 are drawn to a system, each of which is within the four statutory categories. Claims 1, 2, 6-14, and 18-24 are further directed to an abstract idea on the grounds set out in detail below. 

Step 2A(1)
Claim 1 recites, in part, performing the steps of storing data entered as daily notes during visits by patients to a healthcare facility, automatically converting and rendering the daily notes data into summary paragraph narrative prose form to form narratives in a predefined format based upon a user, obtaining medical information, and generating treatment recommendations based on the generated daily notes and the obtained medical information.
Fundamentally the process is that of summarizing collected patient data from notes and generating treatment recommendations from the collected patient data and other medical information. These steps constitute a form of managing personal behavior and therefore and therefore amount to a method of organizing human activity. Specifically, these steps would fall within a medical provider reviewing and summarizing daily patient data and using that information to guide the patient’s treatment.

Independent claim 13 recites similar limitations and also recites an abstract idea under the same analysis. 

Claim 12 recites, in part, performing the steps of entering, storing, retrieving, and processing healthcare data; maintaining data entered as daily notes documenting a visit by a 
Fundamentally the process is that of collecting healthcare data, maintaining and summarizing collected patient data from visit notes, and obtaining additional data, and generating treatment recommendations from the collected visit notes data and the additional data. These steps constitute a form of managing personal behavior and therefore and therefore amount to a method of organizing human activity. Specifically, these steps would fall within a medical provider reviewing and summarizing daily patient data and using that information in concert with other medical information to guide the patient’s treatment.

Step 2A(2)
This judicial exception is not integrated into a practical application because the additional elements within the claims only amount to: 

A.	Instructions to Implement the Judicial Exception. MPEP 2106.05(f) 
Claim 1 additionally recites (i) running an EHCR program of code that comprises four separate but interactive layers of software code comprising: a view layer of software code (view layer), a template layer of software code (template layer), a platform layer of software code (platform layer), and a database layer of software code (database layer), (ii) the template layer performing the functions of storing daily note data, obtaining medical information, and generating treatment recommendations, and (iii) the database layer providing the obtained medical information.

Claim 12 additionally recites (i) operating software code that is organized into four separate layers, and wherein the software code comprises: a view layer of software code (view layer), a template layer of software code (template layer), a platform layer of software code (platform layer), and a database layer of software code (database layer), (ii) the healthcare data being electronic healthcare data, (iii) rendering the template layer to display one or more interactive graphical user interfaces (GUIs) where the GUIs are used in the entering, storing, retrieving of the electronic healthcare data as well as the requesting of additional data, (iv) the template layer performing the functions of maintaining the daily notes and converting the notes into summary prose form, (v) the platform layer performing the function of obtaining the requested data, and (vi) the database layer performing the function of storing the requested data, daily notes data, and narratives.

Claim 13 additionally recites (i) at least one electronic device comprising at least one processor adapted to execute software code, at least one display adapted to view results of executed software code, and at least one memory storage adapted to store the executable software code, (ii) executable software code, wherein the executable software code comprises a view layer of software code (view layer), a template layer of software code (template layer), a platform layer of software code (platform layer), and a database layer of software code (database layer), (iii) the template layer performing the functions of storing daily note data, obtaining medical information, and generating treatment recommendations, and (iv) the database layer providing the obtained medical information.

Paragraph 54 describes the software code as comprising “four separate layers of code that are functionally different from each other.” Examiner notes that while paragraph 54 states that 
Paragraph 55 describes the view layer as software code that renders a computer screen to receive input from a user and provide output. Paragraph 58 describes the template layer as software code for providing different types of templates to users. Paragraph 63 describes the platform layer as software code which provides stored data as well as retrieving data from the database, and describes the database layer as being software code having databases which store various types of information for use by the system. These layers of software code are therefore given their broadest reasonable interpretation in light of the disclosure as computer software programmed to perform various functions.
Paragraph 50 describes an electronic device having a processor, displays, and memory storing the EHCR program as encompassing any of a number of generic computing devices such as personal computers, laptops, and tablets.
Paragraphs 55, 56, 61, 65, and 68 describe various interactive GUIs as interfaces generated by software in the template code and presented to a user, where a user can input data into the GUIs.

Each of these elements, i.e. the software layers, electronic device, GUIs, and use of electronic healthcare data, amounts to mere instructions to implement the abstract idea using computer elements as tools to implement various respective functions within the abstract idea. 

The above claims, as a whole, are therefore directed to an abstract idea.

Step 2B
The present claims do not include additional elements that are sufficient to amount to more than the abstract idea because the additional elements or combination of elements amount to no more than a recitation of:
A.	Instructions to Implement the Judicial Exception. MPEP 2106.05(f)
As explained above, claims 1, 12, and 13 only recite the software layers, electronic device comprising a processor, display and memory, GUIs, and use of electronic healthcare data as tools for performing the steps of the abstract idea, and mere instructions to perform the abstract idea using a computer is not sufficient to amount to significantly more than the abstract idea. MPEP 2106.05(f)
Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. Their collective functions merely provide conventional computer implementation.

Depending Claims
Claims 2 and 14 recite entering and displaying data. These limitations fall within the scope of the abstract idea as set out above.
Claims 2 and 14 further recite the view layer rendering template code to produce one or more interactive graphical user interfaces used to enter and display the data. As explained above with respect to claims 1 and 13, the recited view layer and template layer are given their broadest reasonable interpretation as computer software, and the interactive graphical user interfaces are given their broadest reasonable interpretation as generic user interfaces. The use of software to generate a user interface and the use of a user interface to receive and display data only amounts to mere instructions to implement functions within the abstract idea using generic computer elements as tools, and does not integrate the abstract idea into a practical application or amount to significantly more than the abstract idea.

Claims 6 and 18 recite wherein the template layer is further adapted to obtain data from both the platform layer and database layer. 
As explained above with respect to claims 1 and 13, the recited template layer, platform layer, and database layer are given their broadest reasonable interpretation as computer software. The recitation of software communicating with and obtaining data from other software only amounts to mere instructions to implement functions within the abstract idea using generic computer elements as tools, and does not integrate the abstract idea into a practical application or amount to significantly more than the abstract idea.
These limitations may also be construed as insignificant extra-solution activity in the form of mere data gathering in conjunction with the abstract idea. See MPEP 2106.05(g). In addition to insignificant extra-solution activity they would further amount to well-understood, 

Claims 7 and 19 recite wherein the platform layer of code is adapted to respond to data requests from the template layer. 
As explained above with respect to claims 1 and 13, the recited template layer and platform layer are given their broadest reasonable interpretation as computer software. The recitation of software communicating with and obtaining data from other software only amounts to mere instructions to implement functions within the abstract idea using generic computer elements as tools, and does not integrate the abstract idea into a practical application or amount to significantly more than the abstract idea.
These limitations may also be construed as insignificant extra-solution activity in the form of mere data gathering in conjunction with the abstract idea. See MPEP 2106.05(g). In addition to insignificant extra-solution activity they would further amount to well-understood, routine and conventional activity in the form of receiving or transmitting data as well as storing and retrieving data. See MPEP 2106.05(d).

Claims 8 and 20 recite generating search queries and retrieving requested data in response to data requests. These limitations fall within the scope of the abstract idea as set out above. 
Claims 8 and 20 additionally recite the platform layer as performing the function of generating search queries and retrieving requested data in response to data requests, and the database layer as providing the requested data from an appropriate database.


Claims 9 and 21 recite storing data in one or more separate storage locations. These limitations fall within the scope of the abstract idea as set out above. Claims 9 and 21 additionally recite the database layer as performing the function of storing the data as well as the storage locations being databases.
As explained above with respect to claims 1 and 13, the recited database layer is given its broadest reasonable interpretation as computer software. The use of software to store data only amounts to mere instructions to implement functions within the abstract idea using generic computer elements as tools, and does not integrate the abstract idea into a practical application or amount to significantly more than the abstract idea.

Claims 10 and 22 recite wherein the database layer is further adapted to store graphical user interface (GUI) code. 
As explained above with respect to claims 1 and 13, the recited database layer is given its broadest reasonable interpretation as computer software. The use of software to store data only amounts to mere instructions to implement functions within the abstract idea using generic computer elements as tools, and does not integrate the abstract idea into a practical application or amount to significantly more than the abstract idea.

Claims 11 and 23 recite displaying a template. These limitations fall within the scope of the abstract idea as set out above.
Claims 11 and 23 further recite using GUI code and a view layer of code to display the template.
As explained above with respect to claims 1 and 13, the recited view layer is given its broadest reasonable interpretation as computer software and the interactive graphical user interfaces are given their broadest reasonable interpretation as generic user interfaces. The use of software to generate a user interface and the use of a user interface to receive and display data only amounts to mere instructions to implement functions within the abstract idea using generic computer elements as tools, and does not integrate the abstract idea into a practical application or amount to significantly more than the abstract idea.

Claim 24 recites wherein the template layer further includes note documentation intelligence. 
As explained above with respect to claims 1 and 13, the recited template layer is given its broadest reasonable interpretation as computer software. Paragraph 58 describes the template layer as “maintaining note documentation intelligence, such as the visit kind for different specialties.” The recitation of the template layer “includ[ing] note documentation intelligence” is given its broadest reasonable interpretation as storing computer instructions. Examiner notes however, that the included “note documentation intelligence” is not used to perform, or tied to, any function positively recited in the claims. 
The use of software to store data such as computer instructions only amounts to mere instructions to implement functions within the abstract idea using generic computer elements as 

Claims 1, 2, 6-14, and 18-24 are therefore rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 6-14, and 18-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
In order to satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See MPEP 2161.01(I). However, generic claim  Ariad, 598 F.3d at 1349 ("[A]n adequate written description of a claimed genus requires more than a generic statement of an invention's boundaries.").  “In Ariad, the court recognized the problem of using functional claim language without providing in the specification examples of species that achieve the claimed function: 

The problem is especially acute with genus claims that use functional language to define the boundaries of a claimed genus. In such a case, the functional claim may simply claim a desired result, and may do so without describing species that achieve that result. But the specification must demonstrate that the applicant has made a generic invention that achieves the claimed result and do so by showing that the applicant has invented species sufficient to support a claim to the functionally-defined genus.” – MPEP 2161.01 

Specifically with regard to computer-implemented functional claims, the specification must provide a disclosure of the computer and the algorithm in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention. MPEP 2161.01(I).

With regard to claims 1, 12, and 13, the specification does not provide sufficient written description of the claimed subject matter to show that applicant had possession of a method or system capable of generating treatment recommendations based on the generated daily notes and the obtained medical information as recited in claims 1 and 13, and generating treatment recommendations based on the daily notes and the requested data as recited in claim 12.

“context awareness is code included in template layer 204 that generates recommendations that can include one or more of additional tests, treatment, medication, physical therapy, lifestyle recommendations (exercise, sleep, rest, eating and drinking habits, among others), holistic therapies, and counseling, among other types of preventative and remedial measure based on reviews of previous test data results, as well as any other data that is associated with the patient. Such coding is a form of artificial intelligence, and additional recommendations can be modified based on results from previous recommendations and the effects they had on the patient.”

However, merely stating that the software includes code to generate treatment recommendations based on data such as previous test data results or other data associated with the patient is not sufficient to describe how the system actually performs the function of generating particular treatment recommendations given particular daily notes and obtained/requested information. Likewise, broadly stating that artificial intelligence is used to provide recommendations is not sufficient to provide written description support.
By not providing any example of an algorithm or steps used to achieve the above function, Applicant has failed to show the actual subject matter in their possession at the time of the invention in a way sufficient to reasonably convey to one skilled in the relevant art that Applicant had possession of the claimed invention at the time the application was filed.
Claims 2, 6-11, 14, and 18-24 inherit the deficiencies of claim 1 and 13 through dependency and are likewise rejected.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 13, 14, and 18-23 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Feldman et al (US Patent Application Publication 2016/0259902).

With respect to claim 13, Feldman discloses the claimed electronic healthcare record (EHCR) data processing system comprising:
at least one electronic device ([35]-[37]), wherein the electronic device comprises:
at least one processor adapted to execute software code ([34]-[37] describe the devices having processors),
at least one display adapted to view results of executed software code ([37] describes the client device having a display), and
at least one memory storage adapted to store the executable software code ([34]-[37] describe the devices having memory storing executable instructions); and
executable software code, wherein the executable software code comprises
a view layer of software code (view layer) (Figures 3A-3H, 10, 11, and 13, and [37]-[39] describe software displaying various templates and interface GUIs, where displaying information on a computer screen requires software code to facilitate that function),
a template layer of software code (template layer) (Figures 3A-3H, 10, 11, and 13, and [37]-[39] describe software displaying various templates and interface GUIs; [37], [39], [42], [46], [52], and [54] describe entering and storing data in patient notes during a visit)
a platform layer of software code (platform layer) ([34]-[36] describes a local server), and
a database layer of software code (database layer) ([35], [36], [40], and [83] describe various databases and datastores implemented in software),

wherein the template layer is configured to:
store data entered as daily notes during visits by patients to a healthcare facility ([37], [39], [42], [46], [52], and [54] describe entering and storing data in patient notes during a visit; Examiner notes that paragraph 60 of Applicant’s specification as originally filed describes “daily notes” as the data and information that a nurse, physician, or technician enter into a respective template),
convert and render the daily notes data into summary narrative prose form in a predefined format based upon a user ([55]-[58] describe converting the information entered by the provider into natural language sentences; Figures 3B-3F show example interfaces where the data is converted into natural language narratives displayed in box element 312; [41], [51], [64], and [81] describe the contents of the templates being customizable and editable by users to their preferences. Examiner notes that the only disclosure of narrative generation in relation to different users is paragraph 58, which describes different users having different templates), and
obtain medical information from the database layer ([74] describes retrieving stored patient archetypes; [92] and [96] describe various patient medical information retrieved by the system) and generate treatment recommendations based on the generated daily notes and the obtained medical information (Figure 21, [76], [80], [111], [112], and [120] describe emphasizing particular order recommendations based on the patient encounter information and retrieved patient data).

With respect to claim 14, Feldman discloses the system according to claim 13. Feldman further discloses: 
wherein the view layer is adapted to render template code to produce one or more interactive graphical user interfaces for entering and displaying data (Figures 3A-3H, 10, 11, and 13, and [37]-[39] describe software displaying various templates and interface GUIs).

With respect to claim 18, Feldman/Mairs teach the system according to claim 13. Feldman further discloses: 
wherein the template layer is further adapted to obtain data from both the platform layer and database layer ([35]-[38] describe the client displaying templates which can be obtained from either the local server or the memory of the remote server).

With respect to claim 19, Feldman/Mairs teach the system according to claim 13. Feldman further discloses: 
wherein the platform layer of code is adapted to respond to data requests from the template layer ([36]-[38] describe the client displaying templates which can be obtained from the local server).

With respect to claim 20, Feldman/Mairs teach the system according to claim 19. Feldman further discloses:
wherein the platform layer, in response to data requests from the template layer, generates database search queries and retrieves the requested data from the appropriate database located in the database layer ([35]-[38] and [42] describe the client retrieving a template from the memory of the remote server in response to a user entering a diagnosis).

With respect to claim 21, Feldman/Mairs teach the system according to claim 13. Feldman further discloses: 
wherein the database layer is adapted to store data in one or more separate database storage locations ([35], [36], [40], and [83] describe various databases and datastores implemented in software).

With respect to claim 22, Feldman/Mairs teach the system according to claim 21. Feldman further discloses: 
wherein the database layer is further adapted to store graphical user interface (GUI) code ([35], [37], and [38] describe the remote server storing a plurality of templates comprised of a series of graphical queries and responses).

With respect to claim 23
displaying the GUI code as a template GUI in a view layer of code (Figures 3A-3H, 10, 11, and 13, and [37]-[39] describe software displaying various templates and interface GUIs, where displaying information on a computer screen requires software code to facilitate that function).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, and 6-12 are rejected under 35 U.S.C. 103 as being unpatentable over Feldman et al (US Patent Application Publication 2016/0259902) in view of Mairs (US Patent Application Publication 2020/0135311).

With respect to claim 1
running an EHCR program of code that comprises layers of software code comprising:
a view layer of software code (view layer) (Figures 3A-3H, 10, 11, and 13, and [37]-[39] describe software displaying various templates and interface GUIs, where displaying information on a computer screen requires software code to facilitate that function),
a template layer of software code (template layer) (Figures 3A-3H, 10, 11, and 13, and [37]-[39] describe software displaying various templates and interface GUIs; [37], [39], [42], [46], [52], and [54] describe entering and storing data in patient notes during a visit),
a platform layer of software code (platform layer) ([34]-[36] describes a local server), and
a database layer of software code (database layer) ([35], [36], [40], and [83] describe various databases and datastores implemented in software),

wherein the template layer is configured to:
store data entered as daily notes during visits by patients to a healthcare facility ([37], [39], [42], [46], [52], and [54] describe entering and storing data in patient notes during a visit; Examiner notes that paragraph 60 of Applicant’s specification as originally filed describes “daily notes” as the data and information that a nurse, physician, or technician enter into a respective template), automatically convert and render the daily notes data into summary paragraph narrative prose form to form narratives in a predefined format based upon a user ([55]-[58] describe converting the information entered by the provider into natural language sentences; Figures 3B-3F show example interfaces where the data is converted into natural language narratives displayed in box element 312; [41], [51], [64], and [81] describe the contents of the templates being customizable and editable by users to their preferences. Examiner notes that the only disclosure of narrative generation in relation to different users is paragraph 58, which describes different users having different templates),

obtain medical information from the database layer ([74] describes retrieving stored patient archetypes; [92] and [96] describe various patient medical information retrieved by the system), and

generate treatment recommendations based on the generated daily notes and the obtained medical information (Figure 21, [76], [80], [111], [112], and [120] describe emphasizing particular order recommendations based on the patient encounter information and retrieved patient data);

but does not expressly disclose:
the layers being four separate but interactive layers.

However, Mairs teaches that it was old and well known in the art of medical software before the effective filing date of the claimed invention to use a plurality of separate but interactive layers to perform respective tasks ([91], [94], and [95] describes the system as comprising a plurality of interrelated software layers that specialize in different tasks, including a data parsing layer, a database layer, and a user interface layer).
Therefore it would have been obvious to one of ordinary skill in the art of medical software before the effective filing date of the claimed invention to modify the system of 

With respect to claim 2, Feldman/Mairs teach the method according to claim 1. Feldman further discloses: 
wherein the view layer is adapted to render template code to produce one or more interactive graphical user interfaces for entering and displaying data (Figures 3A-3H, 10, 11, and 13, and [37]-[39] describe software displaying various templates and interface GUIs).

With respect to claim 6, Feldman/Mairs teach the method according to claim 1. Feldman further discloses: 
wherein the template layer is further adapted to obtain data from both the platform layer and database layer ([35]-[38] describe the client displaying templates which can be obtained from either the local server or the memory of the remote server).

With respect to claim 7
wherein the platform layer of code is adapted to respond to data requests from the template layer ([36]-[38] describe the client displaying templates which can be obtained from the local server).

With respect to claim 8, Feldman/Mairs teach the method according to claim 7. Feldman further discloses:
wherein the platform layer, in response to data requests from the template layer, generates database search queries and retrieves the requested data from the appropriate database located in the database layer ([35]-[38] and [42] describe the client retrieving a template from the memory of the remote server in response to a user entering a diagnosis).

With respect to claim 9, Feldman/Mairs teach the method according to claim 1. Feldman further discloses: 
wherein the database layer is adapted to store data in one or more separate database storage locations ([35], [36], [40], and [83] describe various databases and datastores implemented in software).

With respect to claim 10, Feldman/Mairs teach the method according to claim 9. Feldman further discloses: 
wherein the database layer is further adapted to store graphical user interface (GUI) code ([35], [37], and [38] describe the remote server storing a plurality of templates comprised of a series of graphical queries and responses).

claim 11, Feldman/Mairs teach the method according to claim 1. Feldman further discloses:
displaying the GUI code as a template GUI in a view layer of code (Figures 3A-3H, 10, 11, and 13, and [37]-[39] describe software displaying various templates and interface GUIs, where displaying information on a computer screen requires software code to facilitate that function).

With respect to claim 12, Feldman discloses the claimed method for operating an electronic healthcare record system comprising:
operating software code that is organized into four separate layers, and wherein the software code comprises:
a view layer of software code (view layer) (Figures 3A-3H, 10, 11, and 13, and [37]-[39] describe software displaying various templates and interface GUIs, where displaying information on a computer screen requires software code to facilitate that function),
a template layer of software code (template layer) (Figures 3A-3H, 10, 11, and 13, and [37]-[39] describe software displaying various templates and interface GUIs; [37], [39], [42], [46], [52], and [54] describe entering and storing data in patient notes during a visit),
a platform layer of software code (platform layer) ([34]-[36] describes a local server), and
a database layer of software code (database layer) ([35], [36], [40], and [83] describe various databases and datastores implemented in software);

rendering the template layer to display one or more interactive graphical user interfaces (GUIs) for use in entering, storing, retrieving, and processing electronic healthcare data, wherein the rendering occurs in the view layer (Figures 3A-3H, 10, 11, and 13, and [37]-[39] describe software displaying various templates and interface GUIs, where displaying information on a computer screen requires software code to facilitate that function);

maintaining data entered as daily notes documenting a visit by a patient, wherein the daily notes are maintained in the template layer ([37], [39], [42], [46], [52], and [54] describe entering and storing data in patient notes during a visit; Examiner notes that paragraph 60 of Applicant’s specification as originally filed describes “daily notes” as the data and information that a nurse, physician, or technician enter into a respective template);

converting each set of daily notes into a narrative in summary prose form in a predefined format based upon a user by software code maintained in the template layer ([55]-[58] describe converting the information entered by the provider into natural language sentences; Figures 3B-3F show example interfaces where the data is converted into natural language narratives displayed in box element 312; [41], [51], [64], and [81] describe the contents of the templates being customizable and editable by users to their preferences. Examiner notes that the only disclosure of narrative generation in relation to different users is paragraph 58, which describes different users having different templates);

requesting additional data through use of the one or more interactive GUIs (Figure 2 element 211 and [65]-[67] describe querying the provider for additional information);

obtaining requested data through the platform layer (Figure 2 element 212 and [65]-[67] describe querying the provider for additional information); and

storing requested data, daily notes data, and narratives in the database layer (Figure 2 elements 208, 210, and 213, and [52]-[54] describe saving the requested data, responses, notes, and record); and

generating treatment recommendations based on the daily notes and the requested data ([74] describes retrieving stored patient archetypes; [92] and [96] describe various patient medical information retrieved by the system);

but does not expressly disclose:
the layers being four separate layers.

However, Mairs teaches that it was old and well known in the art of medical software before the effective filing date of the claimed invention to use a plurality of separate but interactive layers to perform respective tasks ([91], [94], and [95] describes the system as comprising a plurality of interrelated software layers that specialize in different tasks, including a data parsing layer, a database layer, and a user interface layer).
Therefore it would have been obvious to one of ordinary skill in the art of medical software before the effective filing date of the claimed invention to modify the system of Feldman to have the program layers be separate but interactive layers as taught by Mairs since the claimed invention is only a combination of these old and well known elements which would have performed the same function in combination as each did separately. In the present case Feldman already discloses software code performing different respective functions, and having that code be made up of separate but interactive layers as taught by Mairs would perform that same function in Feldman, making the results predictable to one of ordinary skill in the art (MPEP 2143).

With respect to claim 24, Feldman/Mairs teach the method according to claim 1. Feldman further discloses: 
wherein the template layer further includes note documentation intelligence ([41] describes the design of different templates being customizable for different users, i.e. note documentation intelligence).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Dahlin et al (US Patent Application Publication 2004/0172294);
Swanson et al (US 8,612,261);

Gupta et al (US Patent Application Publication 2018/0158539);

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM G LULTSCHIK whose telephone number is (571)272-3780.  The examiner can normally be reached on 9am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on (571) 270-5096.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Gregory Lultschik/Examiner, Art Unit 3626